      Case 20-50226-rlj13 Doc 21 Filed 01/28/21              Entered 01/28/21 14:53:22    Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 28, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         LUBBOCK DIVISION

     IN RE:                                              *
                                                         *
     James Martin Voss                                   *           CASE NO. 20-50226
                                                         *
              DEBTOR(S)                                  *           CHAPTER 13


                  AGREED FINAL ORDER AUTHORIZING USE OF CASH COLLATERAL

              On this day came on to be heard James Voss’ (“Debtor”) Motion for Order Authorizing

     Use of Cash Collateral pursuant to §§ 105, 361, 363 and 364 of Title 11 of the United States

     Bankruptcy Code (the “Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure 4001.

     Subject to the terms and conditions set forth herein, including the (i) grant of mortgages,

     security interests, liens and claims for the benefit of secured creditors post petition which is co-

     extensive with Pre-petition liens and (ii) grant of mortgages, security interests, liens and claims

     in order to provide adequate protection to the secured creditors as more fully set forth herein,

     and upon the proceedings held before this Court and good and sufficient cause appearing

     therefore,




     _____________________________________________________________
     Agreed Final Order Authorizing Use of Cash Collateral                                      Page 1 of 7
Case 20-50226-rlj13 Doc 21 Filed 01/28/21                  Entered 01/28/21 14:53:22              Page 2 of 7



        THE COURT HEREBY FINDS AND ORDERS:1

        1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is

a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O). Venue of the Chapter 13

Case and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.      As of the Petition Date, the Debtor and Kapitus, LLC (“Kapitus”) were parties to a

certain Future Receivables Factoring Agreement (ACH) dated June 18, 2020 “(Agreement” and

together with the related documents including the Security Agreement and UCC-1, the “Existing

Agreements”) pursuant to which Kapitus provided $100,000 for the purchase of $125,000 in

receivables of the Debtor (the “A/Rs”). The Debtor owes Kapitus at least $86,154.00 as of the

Petition Date (the “Prepetition Debt”). Kapitus also asserts an ownership interest in the Debtor’s

receivables per the Agreement.

        3.      Pursuant to the Existing Agreements, the Debtor granted Kapitus a security

interest in and lien upon all of the personal property assets of the Debtor as specified in the

Security Agreement and UCC-1 (the “Prepetition Liens”), and which includes, inter alia: (i) cash

or cash equivalents on hand and on deposit and cash collections of the Debtor (ii) cash

proceeds arising from the collection, sale, lease or other disposition, use or conversion of any of

the pre-petition collateral; and (iii) accounts and accounts receivable arising from the goods sold

or services rendered by the Debtor (collectively, the “Pre-Petition Collateral”).

        4.      The Debtor and Kapitus acknowledge and agree that Kapitus holds a valid,

perfected, enforceable, and unavoidable first priority lien on and security interest in and to the

Pre-Petition Collateral.

        5.      The Debtor agrees and acknowledges that as of the Petition Date, there were no

offsets, defenses, challenges, claims, or counterclaims of any kind or nature to any portion of

the Prepetition Debt, and no portion of the Prepetition Debt is subject to avoidance,




1       Each finding of fact more appropriately considered a conclusion of law is so deemed; each conclusion of
        law more appropriately considered a finding of fact is so deemed.
_____________________________________________________________
Agreed Final Order Authorizing Use of Cash Collateral                                                   Page 2 of 7
Case 20-50226-rlj13 Doc 21 Filed 01/28/21              Entered 01/28/21 14:53:22      Page 3 of 7



recharacterization, or subordination (contractual, equitable or otherwise) pursuant to the

Bankruptcy Code or applicable non-bankruptcy law.

          6.    The Debtor agrees and acknowledges that all of, inter alia, the receivables and

cash proceeds generated from the operation of the Debtor’s business and the Debtor’s

inventory constitutes income, proceeds, products, rents, and/or profits of the Pre-Petition

Collateral and constitutes “cash collateral” within the meaning of Bankruptcy Code § 363(a)

(collectively, the “Cash Collateral”).

          7.    The Debtor further agrees that Kapitus has a first priority perfected lien and

security interest in the Cash Collateral in accordance with Bankruptcy Code §§ 361, 363(a) and

552(b).

          8.    Pursuant to Bankruptcy Code § 363(c)(3), the Debtor requires the consent of

Kapitus or an Order of the Bankruptcy Court to use the Cash Collateral.

          9.    The Debtor cannot meet its ordinary operating expenses or maintain and

preserve its business as a going concern business without the use of the Cash Collateral.

          10.   The Debtor reasonably believes that the value of Debtor’s estate will be

maximized by the continuation of Debtor as a going concern business, and the use of Cash

Collateral is essential to the continuation of operations.

          11.   Kapitus is entitled to receive adequate protection in respect of the Debtor’s use of

the Pre-Petition Collateral to compensate for any decline in the value thereof resulting from (a)

the use of the Cash Collateral, and (b) the use, sale, lease, or depreciation or other diminution

in value of the Pre-Petition Collateral (the amount of any such diminution being referred to

hereinafter as the “Adequate Protection Obligations”).

          12.   The terms for the Debtor’s use of Cash Collateral have been negotiated in good

faith and at arm’s length, and reflect the Debtor’s exercise of prudent business judgment.

          13.   Replacement Post-Petition Liens. As security for the use of its Cash Collateral

permitted to be used hereunder by the Debtor, Kapitus is hereby granted valid, binding,

_____________________________________________________________
Agreed Final Order Authorizing Use of Cash Collateral                                      Page 3 of 7
Case 20-50226-rlj13 Doc 21 Filed 01/28/21              Entered 01/28/21 14:53:22      Page 4 of 7



enforceable, and perfected liens (the “Post-petition Liens”) co-extensive with their pre-petition

liens in all currently owned or hereafter acquired property and assets of the Debtor, of any kind

or nature, whether real or personal, tangible or intangible, wherever located, now owned or

hereafter acquired or arising and all proceeds and products, including, without limitation, all

cash, goods, accounts receivable, inventory, general intangibles, deposit accounts, machinery,

equipment. To be clear, such liens granted to Kapitus shall have the same validity, extent and

priority as they existed prior to the filing of the instant bankruptcy case.

        14.     Adequate Protection Payments. As adequate protection in accordance with

Section 363(e) of the Bankruptcy Code, the Debtor shall pay to Kapitus, and the other creditors

described therein, the adequate protection payments described in the Authorization For

Adequate Protection Disbursements [ECF 7]

        15.     Adequate Protection Liens. As adequate protection for Kapitus’s interests in the

Prepetition Collateral, and to the extent that the Cash Collateral is utilized by the Debtor, for the

purposes of providing adequate protection within the meaning of Bankruptcy Code §§ 361 and

363, Kapitus is hereby granted (effective and perfected to the extent of pre-petition liens as of

the Petition Date and without the necessity of the execution, recording or filing of mortgages,

security agreements, pledge agreements, financing statements, deposit control agreements, or

other documents) valid and perfected replacement security interests (to the extent of pre-

petition security interests) in, and liens on (the “Adequate Protection Liens”), the same type of

post-petition assets in which Kapitus holds valid and perfected liens prior to the Petition Date

and all cash or other proceeds generated post-petition by its Pre-Petition Collateral (the

“Collateral”) to the same extent, validity and priority as existed on the Collateral. The Adequate

Protection Liens shall constitute perfected liens on all of the Collateral as to which Kapitus held

a valid and perfected lien as of the Petition Date to the same extent, validity and priority as

existed on the Collateral. Kapitus’s liens against the Debtor’s Cash Collateral shall extend to

any account holding such Cash Collateral, regardless of whether Kapitus has control over such

_____________________________________________________________
Agreed Final Order Authorizing Use of Cash Collateral                                       Page 4 of 7
Case 20-50226-rlj13 Doc 21 Filed 01/28/21              Entered 01/28/21 14:53:22         Page 5 of 7



account, and encumbers any Cash Collateral held in debtor-in-possession accounts required by

applicable law.

        16.     Perfection of Adequate Protection Liens. This Order shall be sufficient and

conclusive evidence of the validity, perfection, and priority of the Adequate Protection Liens, to

the extent consistent with pre-petition liens, without the necessity of filing or recording any

mortgage, financing statement or other instrument or document which may otherwise be

required under the law or regulation of any jurisdiction or the taking of any other action to

validate or perfect (in accordance with applicable law) the Adequate Protection Liens, or to

effect the priorities acknowledged and/or granted herein. The Debtor is authorized and directed

to execute and deliver promptly to Kapitus any such mortgage, financing statement or other

instrument or document as Kapitus may reasonably request. Kapitus may file photocopies of

this Order as a financing statement or mortgage with any filing or recording office or with any

registry of deeds or similar office, in addition to or in lieu of such financing statement, notices of

lien, mortgage or similar instrument. In no way does this order or any provision herein prevent

the Debtor for contesting the validity and perfected status of any pre-petition liens.

        17.     Rights Reserved. Notwithstanding all terms to the contrary stated herein, this

Order expressly reserves, and shall not be construed in any way as a waiver or relinquishment

of, any rights or remedies, expressly or implicitly, that Kapitus may have at law and in equity,

including but not limited to: (i) under the existing financing documents; (ii) Kapitus’s right to

seek any other or supplemental relief in respect of the Debtor, including the right to seek

additional adequate protection or restriction on Cash Collateral (without prejudice to any other

person’s right to object to or otherwise oppose such additional adequate protection or restriction

on Cash Collateral); (iii) Kapitus’s right to object to impermissible use of Cash Collateral; (iv)

Kapitus’s agreement, consent, or acquiescence to the terms of any plan by virtue of any term or

provision of this order; (v) Kapitus’s right to assert any other rights, remedies, or defenses

available to it to respond to any motion, application, proposal, or other action, all such rights,

_____________________________________________________________
Agreed Final Order Authorizing Use of Cash Collateral                                        Page 5 of 7
Case 20-50226-rlj13 Doc 21 Filed 01/28/21              Entered 01/28/21 14:53:22     Page 6 of 7



remedies, defenses, and opportunities to respond being specifically reserved by Kapitus; (vi) the

rights of Kapitus with respect to the Debtor’s sale of its accounts receivables; (vii) Kapitus’s

agreement, consent, or acquiescence to the terms of any plan of reorganization or treatment of

its claim by virtue of any term or provision of this order; (viii) any of the rights or remedies of

Kapitus under the Bankruptcy Code or under non-bankruptcy law, including, without limitation,

(a) the right to request modification of the automatic stay of Bankruptcy Code § 362, (b) the right

to request dismissal of this chapter 13 case; (c) all rights and remedies under the Uniform

Commercial Code; and (d) all rights and remedies under the Federal Arbitration Act, 9 U.S.C. §1

et seq. and any other applicable law. The Debtor reserves the right to object to the payment of

default interest, and any portion of Kapitus’s attorney’s fees and expenses that the Debtor, in

good faith, believes are not reasonable provided, however, nothing herein shall be construed to

impair Kapitus’s rights to seek the payment of default interest and the payment of their

attorney’s fees and expenses from the Debtor. Nothing herein contained shall prejudice the

right of Kapitus to seek modification, extension, or termination of this order.

        18.     The automatic stay under Section 362(a) of the Bankruptcy Code shall be, and it

hereby is, modified to the extent necessary to permit Kapitus to retrieve, collect and apply

payments and proceeds in respect of the Pre-petition Collateral and Post-petition Collateral in

accordance with the terms and provisions of this Order.

        19.     The provisions of this Order shall be binding upon and inure to the benefit of

Kapitus and the Debtor. However, nothing herein shall prevent Kapitus from seeking any form of

relief under the Bankruptcy Code.

        20.     Debtor has alleged that on Deck Capital, Inc. has a 2nd lien position on the Pre-

Petition Collateral. However, On Deck Capital, Inc. has failed to respond to the relief requested

by Debtor. To the extent that On Deck Capital, Inc. has a secondary lien against any cash

collateral, Debtor is hereby authorized to use said collateral to support his business operations.

As adequate protection, in accordance with Section 363(e) of the Bankruptcy Code, the Debtor

_____________________________________________________________
Agreed Final Order Authorizing Use of Cash Collateral                                     Page 6 of 7
Case 20-50226-rlj13 Doc 21 Filed 01/28/21              Entered 01/28/21 14:53:22   Page 7 of 7



shall pay to On Deck Capital, Inc. the adequate protection payments described in the

Authorization For Adequate Protection Disbursements [ECF 7]

                                           # # # End of Order # # #

Agreed:



____________________________
Charles M. Rubio
Charles M. Rubio P.C.
Partner
Parkins Lee & Rubio LLP
50 Main Street, Suite 1000
White Plains, NY 10606
Direct: 212-763-3331
Mobile: 646-419-0181
crubio@parkinslee.com
Counsel for Kapitus, LLC


Order prepared by:

Sam C. Gregory, PLLC
SBN 00792547
2742 82nd Street
Lubbock, Texas 79423
Phone: (806) 687-4357
Fax: (806) 687-1866
E-mail: sam@samcgregory.com




_____________________________________________________________
Agreed Final Order Authorizing Use of Cash Collateral                                  Page 7 of 7
